               Case 4:20-cv-01384-HSG Document 16 Filed 05/08/20 Page 1 of 2




1    Michael A. Barcott, SBA #73681
     HOLMES WEDDLE & BARCOTT, P.C.
2    3101 Avenue, Suite 500
     Seattle, Washington 98121
3    Telephone: (206) 292-8008
4    Facsimile: (206) 340-0289
     Email: mbarcott@hwb-law.com
5
     Attorneys for Limitation Plaintiff
6
7
8
                              IN THE UNITED STATES DISTRICT COURT
9
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11                                                  )
     IN THE MATTER OF THE COMPLAINT                 )   Case No. 4:20-cv-01384-HSG
12   OF ROBERT E. KELLEY AND RICHARD                )
     E. KELLEY, SUCCESSOR CO-TRUSTEES               )   RULE 9 (h), IN ADMIRALTY
13   AND BENEFICIARIES OF THE EUGENE                )
14   M. KELLEY AND VERNA L. KELLEY                  )   REQUEST FOR AND [PROPOSED]
     REVOCABLE LIVING TRUST, AS                     )   ORDER ALLOWING DEPOSIT OF
15   OWNERS AND/OR OPERATORS OF THE                 )   SECURITY FOR COSTS
     VESSEL F/V MISS HAILEE, OFFICIAL               )
16   NUMBER 524780, FOR EXONERATION                 )
17   FROM AND/OR LIMITATION OF                      )
     LIABILITY                                      )
18                                                  )
19
                             REQUEST FOR AND [PROPOSED] ORDER
20
                         ALLOWING DEPOSIT OF SECURITY FOR COSTS
21
              Pursuant to Rule F1 of the Supplemental Rules for Certain Admiralty and Maritime
22
     Claims and Local Admiralty Rule 5-1, on April 17, 2020 limitation Plaintiffs Robert E. Kelley
23
     and Richard E. Kelley, Successor Co-Trustees and Beneficiaries of the Eugene M. Kelley and
24
25   Verna L. Kelley Revocable Living Trust (“Limitation Plaintiffs”) issued a $1,000.00 security for

26   costs.

27            The Court ORDERS that such security be deposited into the Court Registry, with the

28
      ORDER RE: SECURITY FOR COSTS - 1                           HOLMES WEDDLE & BARCOTT, PC
                                                                      3101 WESTERN AVENUE, SUITE 500
      Case No. 4:20-cv-01384-HSG                                            SEATTLE, WA 98121
                                                                         TELEPHONE (206) 292-8008
                                                                             FAX (206) 340-0289
              Case 4:20-cv-01384-HSG Document 16 Filed 05/08/20 Page 2 of 2




1    interest of six percent (6%) per annum each year to be paid into the Court Registry on or before
2    the one year anniversary of the date of this Order and on or before each one year anniversary
3    thereafter until judgment is entered.
4
5           Dated this______day of May, 2020.
                        8th
6
7
8                                                 ______________________________________
                                                  HONORABLE HAYWOOD S. GILLIAM, JR.
9                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      ORDER RE: SECURITY FOR COSTS - 2                           HOLMES WEDDLE & BARCOTT, PC
                                                                       3101 WESTERN AVENUE, SUITE 500
      Case No. 4:20-cv-01384-HSG                                             SEATTLE, WA 98121
                                                                          TELEPHONE (206) 292-8008
                                                                              FAX (206) 340-0289
